
	

114 HR 4746 IH: End NHA Earmarking Act
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4746
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide that no additional Federal funds may be made available for National Heritage Areas, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the End NHA Earmarking Act. 2.No additional Federal funds for National Heritage Areas (a)Prohibition on future fundingNo Federal funds may be made available for the National Heritage Partnership Program or for any National Heritage Area.
 (b)SavingsSubsection (a) shall not affect the availability of Federal funds made appropriated or otherwise made available before the date of the enactment of this Act.
			
